Citation Nr: 1105917	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-36 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's claim for service 
connection for bilateral hearing loss because the evidence 
submitted was not new and material.

In August 2010, the Veteran provided testimony at a Travel Board 
hearing held before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing has been associated with the claims 
folder.

The issue of entitlement to service connection for tinnitus has 
been raised in the record, in the Veteran's substantive appeal 
received on August 19, 1987.  It has not been developed for Board 
review and is referred to the RO for actions deemed appropriate.

The issue of entitlement to service connection for 
bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In a January 1988 Board decision, the Veteran was denied 
service connection for bilateral hearing loss because there was 
no evidence of the claimed bilateral hearing loss showing a 
chronic disability within the record.  The Veteran did not appeal 
that decision, and it became final.  

3.  Evidence received since the January 1988 Board decision 
includes evidence that is neither cumulative to, nor redundant 
of, the evidence previously of record, namely a current 
disability, and raises a reasonable possibility of substantiating 
the claim of service connection for bilateral hearing loss.


CONCLUSION OF LAW

New and material evidence has been received, and the claim 
seeking service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Regarding the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection for 
bilateral hearing loss, inasmuch as the determination below 
constitutes a full grant of that portion of the claim, there is 
no reason to belabor the impact of the VCAA on this matter, since 
any error in notice timing is harmless.



Laws and Regulations

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis

The Veteran's claim for service connection for bilateral hearing 
loss was denied by the Board in January 1988.  The decision noted 
that the Veteran's December 1971 separation audiogram showed 
normal hearing and that a hearing loss was first reported a 
number of years subsequent to service discharge.  The Board 
concluded that the evidence did not show that any current hearing 
loss related back to military service.  

Evidence considered at that time included: service treatment 
records dated from October 1970 to December 1971, and a April 
1987 VA examination report.  Service treatment records were 
silent for evidence of a hearing loss.  During the Veteran's 
April 1987 VA examination, the Veteran stated that he had a 
physical examination upon entering a tank battalion, including a 
hearing test that was normal.  He said that, by the time he left 
the tank battalion, a repeat audiogram showed substantial hearing 
loss.  Following the April 1987 VA audiometric examination, the 
diagnosis was bilateral high frequency sensorineural hearing 
loss.

The Veteran filed a request to reopen his claim for service 
connection for bilateral hearing loss in April 2007.  The 
provisions of 38 U.S.C.A. § 5108 require a review of all evidence 
submitted by or on behalf of a claimant since the last final 
denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim for service connection 
for bilateral hearing loss was the January 1988 Board decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the January 1988 Board decision includes 
a private, uninterpreted audiogram dated March 2008; May 2008 and 
January 2009 statements from the Veteran; and testimony from the 
August 2010 Travel Board hearing.

The Veteran submitted a March 2008 uninterpreted audiogram from 
T. L. H.  Associated speech recognition scores were 84 percent 
for the right ear and 80 percent for the left ear.  

In a May 2008 statement, the Veteran reported exposure to severe 
gun and heavy armament blasts while he was assigned to tanks, as 
indicated on his DD-214.

In a January 2009 statement, the Veteran stated that a Navy 
doctor gave him a medical examination at the time of his 
discharge in 1972.  The doctor told him that he had a significant 
hearing loss due to the fact that he served as a mortar man and a 
tank crew member.  

During the August 2010 hearing, the Veteran testified he had 
service as an infantry rifleman, mortar man, and tank crewman.  
He had service with mortars, rockets, automatic weapons, and 
small arms.  He reported that he had a hearing test when he was 
discharged and the Navy corpsman told him he had significant 
hearing loss.  The Veteran indicated that he knew he had a 
hearing problem about a month or so after he was discharged from 
service.  

At the time of the January 1988 Board decision, the Board 
concluded that there was no medical evidence that any current 
hearing loss disability was related to service.  Since that 
decision, the Veteran submitted a March 2008 private audiogram.  

The Board concludes that the additional evidence associated with 
the claims file since the January 1988 Board decision is new and 
material evidence.  In particular, the history provided by the 
Veteran at his August 2010 hearing testimony elaborated upon the 
extent of his noise exposure in service and indicated that 
starting in service the Veteran had hearing problems in the form 
of ringing in his ears and that he has had hearing problems 
immediately after he left service.  This evidence, which must be 
considered credible for purposes of reopening, was not of record 
prior to the January 1988 Board decision.  Considering this 
evidence together with the audiological evidence of the presence 
of sensorineural hearing loss after service raises a reasonable 
possibility of substantiating the claim.  The Board therefore 
concludes that the claim for service connection for bilateral 
hearing loss must be reopened and re-adjudicated on the merits.

Therefore, as new and material evidence has been received, the 
claim for service connection for bilateral hearing loss is 
reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the request to 
reopen a claim of service connection for bilateral hearing loss 
is allowed.

REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A hearing loss disability for VA compensation purposes is defined 
by regulation and impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service.  The Court 
has held that 38 C.F.R. § 3.385 operates to establish when a 
measured hearing loss is, or is not, a "disability" for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met.  See Hensley v. Brown, 5 
Vet. App. 155 (1993).  Even if a Veteran does not have a hearing 
loss disability for VA compensation purposes recorded during 
service, service connection may still be established if post-
service evidence satisfies the criteria of 38 C.F.R. § 3.385 and 
the evidence links the present hearing loss to active service.  
Id. at 158.  The threshold for normal hearing is 0 to 20 
decibels.  Id. at 157.

On September 2, 2010, the Department of Veterans' Affairs, 
Veterans Benefits Administration issued Fast Letter 10-35.  The 
subject was:  Modifying the Development Process in Claims for 
Hearing Loss and/or Tinnitus.  That letter, introduced the Duty 
MOS Noise Exposure Listing, a rating job aid for determinations 
regarding service connection of hearing loss and/or tinnitus.  
The Duty MOS Noise Exposure Listing is a compilation of 
Department of Defense-verified lists of military occupational 
specialties (MOSs) and the corresponding probability of hazardous 
noise exposure. 

The Fast Letter indicated that when a claim for hearing loss 
and/or tinnitus is received, the decision maker must review the 
claim for: Sufficient evidence of a current disability (including 
lay evidence); and evidence of hearing loss and/or tinnitus in 
service; or records documenting an event, injury, disease, or 
symptoms of a disease potentially related to an audiological 
disability.   

If there is no documented evidence of an in-service illness, 
injury, or event with which the claimed conditions could be 
associated, the Duty MOS Noise Exposure Listing will be 
considered.  Based on the Veteran's records, each duty MOS or 
duty assignment documented will be reviewed for a determination 
as to the probability of exposure to hazardous noise on the Duty 
MOS Noise Exposure Listing.  If the duty position is shown to 
have a "Highly Probable" or "Moderate" probability of 
exposure to hazardous noise, exposure to such noise will be 
conceded for purposes of establishing the in-service event.

In such cases, where there is sufficient evidence of a current 
disability and the in-service exposure to hazardous noise is 
conceded based on the Duty MOS Noise Exposure Listing, VA is 
obligated to request a VA examination and opinion to determine if 
there is a medical nexus.  The level of probability of exposure 
conceded, such as "Highly Probable" or "Moderate," should be 
included in the information provided to the examiner in the body 
of the examination request.  

Finally, it was noted that the Duty MOS Noise Exposure Listing is 
not an exclusive means of establishing a Veteran's in-service 
noise exposure.  Claims for service connection of hearing loss 
must be evaluated in light of all evidence of record in each 
case, including treatment records and examination results.

In this case, the Veteran served on active duty as a tank 
crewman.  Here, it is conceded that it is highly probable that 
the Veteran was exposed to hazardous noise in-service in light of 
the Duty MOS Noise Exposure Listing.  In such cases, as discussed 
above, VA is obligated to request a VA examination and opinion to 
determine if there is a medical nexus.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated the Veteran for a hearing loss and 
tinnitus since service.  After the Veteran 
has signed the appropriate releases, those 
records not already associated with the file 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be afforded a VA 
audio examination to determine the etiology 
of the claimed bilateral hearing loss.  All 
indicated tests and studies are to be 
performed, and a comprehensive social and 
occupational history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the audiologist for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examination must be conducted following 
the protocol in VA's Disability Worksheet 
for VA Audio revised on February 17, 2010.  
In this case, exposure to hazardous noise 
in service is highly probable.  The 
examiner is requested to interpret the 
March 2008 private audiogram.  Following 
the examination, and having reviewed the 
evidence of record, to include the 
employment audiograms, and considering the 
Veteran's in-service and post-service 
hazardous noise exposure (as a longshoreman 
and work in a sorting yard and 
construction), the audiologist is requested 
to opine whether it is at least as likely 
as not (50 percent or greater) that any 
current hearing loss is due to hazardous 
noise exposure in service.  Sustainable 
reasons and bases are to be provided with 
this opinion.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


